Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action 
Claim 1 has been cancelled
Claims  2-20 have been submitted for examination
Claims 2-20 have been rejected
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

1.	Claims 2-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Byun et al. US publication no. 2019/0268092 (Hereinafter Byun). Byun has provisional priority date of March 30, 2017
2.	In regard to claim 2, Byun teaches:
A method performed by a base station in a wireless communication system, the method comprising: 
(Figure 1 in Byun)
identifying a code rate and a size of a transport block; 
(Sections [0039 &  [0153] in Byun in Jin)
selecting one of a first base matrix or a second base matrix as a base matrix based on the size of the transport block and the code rate: 
(Figure 11 and sections [0160]-[0161] in Byun)
encoding one or more code blocks corresponding to the transport block based on a parity check matrix, the parity check matrix being determined based on the selected base matrix; 
(Figure 11 and sections [0160]-[0161] in Byun)
transmitting, to a terminal, a modulation and coding scheme (MCS) index indicating the code rate; and 
(Figure 10 and section [0154] in Byun)
transmitting, to the terminal, the encoded one or more code blocks, 
(Figure 1 in Byun in Jin)
wherein the second base matrix is selected, in case that the code rate is less than or equal to a first threshold and the size of the transport block is less than or equal to a second threshold. . 
(Figure 11 and sections [0160]-[0161] in Byun)
3.	In regard to claim 3, Byun teaches:
The method of claim 2, wherein the parity check matrix is determined based on a size of a code block corresponding to the transport block, and wherein the first threshold is 0.67.
(Figure 11 and sections [0160]-[0161] in Byun)
4.	In regard to claim 4, Byun teaches:
The method of claim 2, wherein the first base matrix is selected, in case that the code rate is greater than the first threshold and the size of the transport block is greater than the second threshold.

5.	In regard to claim 5, Byun teaches:
The method of claim 2, wherein in case that the size of the transport block is greater than a predetermined value, a 24-bit cyclic redundancy check (CRC) is used for the transport block, and wherein in case that the size of the transport block is less than or equal to the predetermined value, a 16-bit cyclic redundancy check (CRC) is used for the transport block.
(Sections [0165]-[0166] in Byun)
6.	In regard to claim 6, Byun teaches:
The method of claim 3, wherein the size of the code block is determined based on a number of code blocks, wherein the number of code blocks is determined based on a maximum code block size corresponding to the base matrix, wherein a maximum code block size for the flrst base matrix is 8448, and wherein a maximum code block size for the second base matrix is 3840.
(Sections [0171]-[0172] in Byun in Jin)
7.	In regard to claim 7, Byun teaches:
A method performed by a terminal in a wireless communication system, the method comprising: 
(Figure 10 in Byun)
receiving, from a base station, a modulation and coding scheme (MCS) index indicating a code rate: 
(Figure 10, step (S1010) in Byun)
receiving, from the base station, data including a transport block; 
(Figure 10, step (S1010) in Byun)
identifying the code rate and a size of the transport block; selecting one of a first base matrix or a second base matrix as a base matrix based on the size of the transport block and the code rate; and 
(Figure 10, step (S1010) & (S1020) & (1030) in Byun)
decoding the received data based on a parity check matrix, the parity check matrix being determined based on the selected base matrix, wherein the second base matrix is selected, in case that the code rate is less than or equal to a first threshold and the size of the transport block is less than or equal to a second threshold.
(Figure 10, step (S1010) in Byun)
8.	Claims 8-9 are rejected for the same reasons as per claims 3,5 and 6.
9.	Claims 12-16 are rejected for the same reasons as per claims 2-6.
10.	Claims 17-20 are rejected for the same reasons as per claims 7-9.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMIR WADIE RIZK whose telephone number is (571)272-8191.  The examiner can normally be reached on M-F, 9-5.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.



Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SAMIR W RIZK/Primary Examiner, Art Unit 2112